               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAYLIN TOLES, SR.,                     )
                                       )
           Plaintiff,                  )
                                       )
     v.                                )      CASE NO. 1:18-cv-490-WKW
                                       )                [WO]
WALLY OLSON,                           )
                                       )
           Defendant.                  )

                                   ORDER

     On December 10, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 16.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED that the Recommendation is ADOPTED, and that this case is

DISMISSED with prejudice.

     No costs are taxed.

     A separate final judgment will be entered.

     DONE this 9th day of January, 2019.

                                         /s/ W. Keith Watkins
                                CHIEF UNITED STATES DISTRICT JUDGE
